THE COURT.
The petitioner was arrested on a charge of murder and at the conclusion of his preliminary examination the magistrate before whom such examination was had made an order holding him to answer and committing him to the custody of the sheriff.,
[1] This proceeding is prosecuted on the ground that the evidence taken at the preliminary examination does not show reasonable or probable cause for holding the defendant to answer the charge in the superior court. In view of the trial to be had in the superior court it is thought proper not, to discuss the evidence. A careful examination of all the evidence taken at the preliminary examination satisfactorily shows that there is reasonable and probable cause for holding the defendant to answer.
The petition for the writ is denied.